FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KHALID ME AL-MOUSA,                     
                          Petitioner,        No. 06-70638
                 v.
                                             Agency No.
                                             A79-378-238
MICHAEL B. MUKASEY, Attorney
General,                                       ORDER
                    Respondent.
                                        
                  Filed September 22, 2008

    Before: Betty B. Fletcher, William C. Canby, Jr., and
           Johnnie B. Rawlinson, Circuit Judges.


                           ORDER

   The opinion, published at 518 F.3d 738, is WITHDRAWN.
It may not be cited as precedent by or to this court or any dis-
trict court of the Ninth Circuit.

   The Petition for Panel Rehearing is GRANTED. A memo-
randum disposition replacing the prior opinion is filed simul-
taneously with this order.

  New petitions for rehearing or petitions for rehearing en
banc may be filed.

  IT IS SO ORDERED.




                             13353
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.